                                         Case 3:18-cv-00376-LRH-CLB Document 58
                                                                             60 Filed 06/15/20
                                                                                      06/16/20 Page 1 of 2



                                     1 Law Office of
                                       Steven P. Brazelton
                                     2 Steven P. Brazelton (5882)
                                       Nathalie Huynh (5997)
                                     3 520 Holcomb Avenue
                                       Reno, Nevada 89502
                                     4 775-826-2380
                                     5 Attorneys for Plaintiff
                                       Guisela Aguirre Guerra
                                     6
                                     7                         UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF NEVADA
                                     8
                                     9 GUISELA AGUIRRE GUERRA                   CASE No. 3:18-cv-00376-LRH-CBC
                                    10          Plaintiff,
                                                                                STIPULATION TO EXTEND DEADLINE
Law Office of Steven P. Brazelton




                                    11 vs.                                      FOR PLAINTIFF’S REPLY ON
                                                                                PENDING PLAINTIFF GUISELA
     520 Holcomb Avenue
     Reno, Nevada 89502




                                    12 DEMATIC CORP., a Delaware                AGUIRRE GUERRA’S MOTION TO
                                       Corporation; SIEMENS INDUSTRY,           MODIFY THE DISCOVERY PLAN TO
         775-826-2380




                                    13 INC., a Delaware Corporation,            INCLUDE AN
                                       DOES 1-25; and BLACK                     ELECTRONICALLY STORED
                                    14 CORPORATIONS B-Z,                        INFORMATION DISCOVERY
                                                                                PLAN AND TO COMPEL
                                    15          Defendants.                     DEMATIC CORP.’S
                                                                                COMPLIANCE WITH RULE
                                    16                                          26(f) OF THE FEDERAL RULES
                                          _____________________________/        OF CIVIL PROCEDURE IN
                                    17                                          ORDER TO DO SO
                                       DEMATIC CORP., a Delaware
                                    18 Corporation,                             (FIRST REQUEST)
                                    19          Third-Party Plaintiff
                                    20 vs.
                                    21 SALLY BEAUTY SUPPLY, LLC F/K/A
                                       SALLY BEAUTY COMPANY, INC.
                                    22
                                            Third-Party Defendant
                                    23
                                       _____________________________/
                                    24
                                    25
                                                Plaintiff GUISELA AGUIRRE GUERRA (“Plaintiff”), Defendant
                                    26
                                          DEMATIC CORP., a Delaware corporation (“Dematic”), and Third Party
                                         Case 3:18-cv-00376-LRH-CLB Document 58
                                                                             60 Filed 06/15/20
                                                                                      06/16/20 Page 2 of 2



                                     1 Defendant SALLY BEAUTY SUPPLY, LLC (“Sally Beauty”) pursuant to LR
                                     2 II 7-1, hereby stipulate and agree that Plaintiff may have until
                                     3 June 30, 2020 to file her Reply to Dematic’s Opposition to the
                                     4 motion      referenced      above.   This       is    the   first   request    for   an
                                     5 extension       for   the    Reply   and        the    reason   therefor      is   that
                                     6 Plaintiff’s       Counsels’     immediate        family      member   is   currently
                                     7 hospitalized and in need of Counsels’ attention.
                                     8          DATED this 15th day of June, 2020
                                     9 Law Office of
                                       Steven P. Brazelton                         Springel & Fink, LLP
                                    10
Law Office of Steven P. Brazelton




                                       //ss// Steven P. Brazelton
                                    11 By: Steven P. Brazelton                    //ss// Nakesha Duncan
                                       520 Holcomb Avenue                         By: Nakesha Duncan
     520 Holcomb Avenue
     Reno, Nevada 89502




                                    12 Reno, Nevada 89502                         9075 W. Diablo, Suite 302
                                       775-826-2380                               Las Vegas, NV 89148
         775-826-2380




                                    13                                            702-804-0706
                                       Attorneys for Plaintiff
                                    14 Guisela Aguirre Guerra                     Attorneys for Defendant Dematic
                                                                                  Corp.
                                    15
                                    16 Lewis Brisbois
                                    17 //ss// Jeffrey Koelemay
                                       By: Jeffrey Koelemay
                                    18 5555 Kietzke Lane, Suite 200
                                       Reno, NV 89511
                                    19 Attorneys for Third Party Defendant Sally Beauty, LLC
                                    20
                                          IT IS SO ORDERED.
                                    21
                                    22
                                       _____________________________
                                    23 UNITED STATES MAGISTRATE JUDGE
                                    24 DATED:           June 16, 2020
                                                     __________________________________
                                    25
                                    26
                                                                                   2
